Judgment, Supreme Court, New York County (Richard Failla, J.), rendered February 21, 1989, convicting defendant, after nonjury trial of robbery in the second degree and two counts of grand larceny in the fourth degree, and sentencing her to concurrent indeterminate terms of imprisonment of 4 to 8 years and 2 to 4 years, respectively, unanimously affirmed.
In a croissant shop at Broadway and 73rd Street, defendant and an accomplice surreptitiously removed a wallet, containing almost $200 in cash, from the complainant’s purse. When the complainant demanded her property, the accomplice returned the wallet without the cash. The complainant demanded her money, and alerted the shop manager. A struggle ensued when the manager attempted to prevent defendant and her accomplice from leaving the premises. The money was never recovered.
Defendant concedes her guilt of larceny, but argues that her conviction for robbery must be overturned, as no force was used, as is here pertinent, to "overcom[e] resistance * * * to the retention [of the property] immediately after the taking” (Penal Law § 160.00 [1]). Contrary to defendant’s argument, *682we believe there was ample evidence that at the time of the struggle, either defendant or her accomplice was in possession of the stolen money. (Cf., People v Nixon, 156 AD2d 144, appeal dismissed 76 NY2d 870.) Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Kupferman, JJ.